Case: 10-51119       Document: 00512061014         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012
                                     No. 10-51119
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MIGUEL RODRIGUEZ-PRIETO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-193-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Miguel Rodriguez-Prieto (Rodriguez) appeals his 87-month sentence for
illegal reentry under 8 U.S.C. § 1326. He asserts that the district court plainly
erred by assigning a criminal history point under U.S.S.G. § 4A1.1(f) (2009)
under the theory that the sentence for one of his North Carolina crimes of
violence did not receive any points because it was counted together with the
sentence imposed for the other North Carolina offense under U.S.S.G.
§ 4A1.2(a)(2). He asserts that the two offenses were consolidated in a single

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-51119     Document: 00512061014      Page: 2   Date Filed: 11/21/2012

                                   No. 10-51119

judgment that produced a single sentence under North Carolina General
Statutes § 15A-1340.15(b).
      The North Carolina procedure does not affect the Guideline § 4A1.2(a)(2)
direction that “any prior sentence covered by (A) or (B)” is counted as a single
sentence. It follows that, whether the district judge added one history point
because of § 4A1.1(f) or three more for the second crime of violence, there was no
error for defendant’s complaint.
      The judgment of the district court is AFFIRMED.




                                        2